DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                            Double Patenting 
2.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.   
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

3.        Claims 1-20 is/are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10,840,240 (here and after ‘240). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-20 is/are similar to that of the claimed limitations of U.S. Patent No. 10,840,240 (here and after ‘240), as claimed in claims 1-20. The only difference is that in the parent case, it was “wherein the respective column comprises: a respective non-volatile memory partition of the array of non-volatile memory partitions; a respective volatile memory partition of the array of volatile memory partitions; and a respective processing logic partition of the array of processing logic partitions”, while the present application does not claim. Therefore, the claims are not patent-ably distinct from each other. 

4.      The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 10,840,240 (here and after ‘240).
 
Application No. 17/089162
US Pat. No. 10,840,240 
1. An integrated circuit, comprising: a non-volatile memory die; a volatile memory die; and a processing logic die, wherein the non-volatile memory die, the volatile memory die, and the processing logic die are stacked to form an array of functional blocks, wherein a first functional block in the array is configured to perform a first data processing function, and a second functional block in the array is configured to perform a second data processing function that is different from the first data processing function, and wherein each functional block of the array comprises a respective column of the integrated circuit. 
1. A three-dimensional stacked integrated circuit (3D SIC), comprising: a non-volatile memory die comprising an array of non-volatile memory partitions, wherein each partition of the array of non-volatile memory partitions comprises an array of non-volatile memory cells; a volatile memory die comprising an array of volatile memory partitions, wherein each partition of the array of volatile memory partitions comprises an array of volatile memory cells; and a processing logic die comprising an array of processing logic partitions, wherein the non-volatile memory die, the volatile memory die, and the processing logic die are stacked in a first direction, wherein the non-volatile memory die, the volatile memory die, and the processing logic die are arranged to form an array of functional blocks, wherein at least two functional blocks of the array of functional blocks each comprises a different data processing function, wherein each functional block of the array of functional blocks comprises a respective column of the 3D SIC, and wherein the respective column comprises: a respective non-volatile memory partition of the array of non-volatile memory partitions; a respective volatile memory partition of the array of volatile memory partitions; and a respective processing logic partition of the array of processing logic partitions. 
2. The integrated circuit of claim 1, further comprising a through silicon via (TSV) that connects a respective non-volatile memory partition, a respective processing logic partition, and a respective volatile memory partition in a respective column of the integrated circuit. 
2. The 3D SIC of claim 1, further comprising a through silicon via (TSV) that connects the respective non-volatile memory partition, the respective processing logic partition, and the respective volatile memory partition in the respective column of the 3D SIC.
 
3. The integrated circuit of claim 1, further comprising: a first plurality of interconnects that connect non-volatile memory partitions of an array of non-volatile memory partitions in a second direction orthogonal to a first direction; a second plurality of interconnects that connect volatile memory partitions of an array of volatile memory partitions in the second direction; and a third plurality of interconnects that connect processing logic partitions of an array of processing logic partitions in the second direction. 
3. The 3D SIC of claim 1, further comprising: a first plurality of interconnects that connect non-volatile memory partitions of the array of non-volatile memory partitions in a second direction orthogonal to the first direction; a second plurality of interconnects that connect volatile memory partitions of the array of volatile memory partitions in the second direction; and a third plurality of interconnects that connect processing logic partitions of the array of processing logic partitions in the second direction. 
4. The integrated circuit of claim 3, wherein: an interconnect of the first plurality of interconnects connects a non-volatile memory partition of the array of non-volatile memory partitions to another non-v olatile memory partition next to the non-volatile memory partition; an interconnect of the second plurality of interconnects connects a volatile memory partition of the array of volatile memory partitions to another volatile memory partition next to the volatile memory partition; an interconnect of the third plurality of interconnects connects a processing logic partition of the array of processing logic partitions to another processing logic partition next to the processing logic partition.
5. The integrated circuit of claim 1, further comprising a second non-volatile memory die comprising a second array of non-volatile memory partitions, wherein each partition of the second array of non-volatile memory partitions comprises an array of non-volatile memory cells, and wherein the second non-volatile memory die is grouped with the non-volatile memory die. 
4. The 3D SIC of claim 3, wherein: an interconnect of the first plurality of interconnects only connects a non-volatile memory partition of the array of non-volatile memory partitions to another non-volatile memory partition directly next to the non-volatile memory partition; an interconnect of the second plurality of interconnects only connects a volatile memory partition of the array of volatile memory partitions to another volatile memory partition directly next to the volatile memory partition; an interconnect of the third plurality of interconnects only connects a processing logic partition of the array of processing logic partitions to another processing logic partition directly next to the processing logic partition.
5. The 3D SIC of claim 1, further comprising a second non-volatile memory die comprising a second array of non-volatile memory partitions, wherein each partition of the second array of non-volatile memory partitions comprises an array of non-volatile memory cells, and wherein the second non-volatile memory die is grouped with the non-volatile memory die. 
6. The integrated circuit of claim 1, wherein the non-volatile memory die is a 3D XPoint (3DXP) die. 
6. The 3D SIC of claim 1, wherein the non-volatile memory die is a 3D XPoint (3DXP) die.
7. The integrated circuit of claim 1, wherein the volatile memory die is dynamic random-access memory (DRAM) die.
 
 7. The 3D SIC of claim 1, wherein the volatile memory die is dynamic random-access memory (DRAM) die. 
8. The integrated circuit of claim 1, further comprising: a port configured to communicatively couple the volatile memory die to a bus, wherein the volatile memory die is configured to: receive, from the bus through the port, a request of a controller configured to instruct the integrated circuit to generate a result of a particular data processing function, wherein the request comprises at least one input parameter of the particular data processing function; and store the request in at least one volatile partition of the volatile memory die, wherein at least one processing logic partition of the processing logic die comprises the particular data processing function and the particular data processing function generates the result according to the stored request, wherein the at least one input parameter of the particular data processing function is received by the at least one processing logic partition through a through silicon via (TSV) connecting at least one volatile partition of the volatile memory die and at least one processing logic partition.
 
8. The 3D SIC of claim 1, further comprising: a port configured to communicatively couple the volatile memory die to a bus, wherein the volatile memory die is configured to: receive, from the bus through the port, a request of a controller configured to instruct the 3D SIC to generate a result of a particular data processing function, wherein the request comprises at least one input parameter of the particular data processing function; and store the request in at least one volatile partition of the volatile memory die, wherein at least one processing logic partition of the processing logic die comprises the particular data processing function and the particular data processing function generates the result according to the stored request, wherein the at least one input parameter of the particular data processing function is received by the at least one processing logic partition through a through silicon via (TSV) connecting the at least one volatile partition of the volatile memory die and the at least one processing logic partition. 
9. The integrated circuit of claim 8, wherein the particular data processing function is hardwired into the at least one processing logic partition of the processing logic die.
 
9. The 3D SIC of claim 8, wherein the particular data processing function is hardwired into the at least one processing logic partition of the processing logic die.
10. The integrated circuit of claim 8, wherein the particular data processing function is configured, by the controller, in the at least one processing logic partition of the processing logic die temporarily.
 
10. The 3D SIC of claim 8, wherein the particular data processing function is configured, by the controller or another controller, in the at least one processing logic partition of the processing logic die temporarily.
 
11. The integrated circuit of claim 10, wherein the particular data processing function is implemented by a field-programmable gate array (FPGA). 
11. The 3D SIC of claim 10, wherein the particular data processing function is implemented by a field-programmable gate array (FPGA).
12. The integrated circuit of claim 8, wherein the processing logic die of the integrated circuit is configured to communicate the generated result of the particular data processing function to the non-volatile memory die via the TSV that connects at least one non-volatile partition of the non-volatile memory die and at least one processing logic partition, and wherein the non-volatile memory die is configured to: store the generated result in the at least one non-volatile partition; and communicate the stored result to the processing logic die upon the processing logic die requesting the stored result, in response to the volatile memory die requesting the stored result in response to the controller requesting the stored result via the bus.
13. The integrated circuit of claim 12, wherein: the processing logic die of the integrated circuit is configured to: retrieve the stored result from the non-volatile memory die via the TSV; and communicate the retrieved result to the volatile memory die via the TSV, and wherein the volatile memory die is configured to: receive and store the retrieved result in the at least one volatile partition; and communicate, via the port, the stored retrieved result to the bus according to a second request of the controller configured to instruct the integrated circuit to retrieve a result generated by the particular data processing function.
 
12. The 3D SIC of claim 8, wherein the processing logic die of the 3D SIC is configured to communicate the generated result of the particular data processing function to the non-volatile memory die via the TSV which also connects at least one non-volatile partition of the non-volatile memory die and the at least one processing logic partition, and wherein the non-volatile memory die is configured to: store the generated result in the at least one non-volatile partition; and communicate the stored result to the processing logic die upon the processing logic die requesting the stored result, in response to the volatile memory die requesting the stored result which is in response to the controller requesting the stored result via the bus. 
13. The 3D SIC of claim 12, wherein: the processing logic die of the 3D SIC is configured to: retrieve the stored result from the non-volatile memory die via the TSV; and communicate the retrieved result to the volatile memory die via the TSV, and wherein the volatile memory die is configured to: receive and store the retrieved result in the at least one volatile partition; and communicate, via the port, the stored retrieved result to the bus according to a second request of the controller configured to instruct the 3D SIC to retrieve a result generated by the particular data processing function. 

14. The integrated circuit of claim 13, wherein at least two of the at least one volatile partition, the at least one non-volatile partition, and the at least one processing logic partition are in the same one or more columns of the integrated circuit.

14. The 3D SIC of claim 13, wherein at least two of the at least one volatile partition, the at least one non-volatile partition, and the at least one processing logic partition are in the same one or more columns of the 3D SIC.
15. The integrated circuit of claim 1, wherein each functional block the integrated circuit comprises a respective port configured to communicatively couple the block to a bus, wherein each block can operate in parallel and independently of the other.
 
 15. The 3D SIC of claim 1, wherein each functional block the 3D SIC comprises a respective port configured to communicatively couple the block to a bus so that each block can operate in parallel and independently of the other.
 
16. The integrated circuit of claim 1, wherein groups of at least two functional blocks of the integrated circuit each share a respective port configured to communicatively couple the at least two functional blocks to a bus, wherein each group of the at least two functional blocks can operate in parallel and independently of another group of at least two functional blocks. 
16. The 3D SIC of claim 1, wherein groups of at least two functional blocks of the 3D SIC each share a respective port configured to communicatively couple the at least two functional blocks to a bus, so that each group of at least two functional blocks can operate in parallel and independently of another group of at least two functional blocks. 
17. The integrated circuit of claim 1, further comprising one or more universal ports configured to communicatively couple any one of the functional blocks to a bus. 
17. The 3D SIC of claim 1, further comprising one or more universal ports configured to communicatively couple any one of the functional blocks to a bus.
18. The integrated circuit of claim 1, wherein two abutting functional blocks of the array of functional blocks each comprise different sub-particular data processing functions that are commonly used together for a particular data processing function. 
18. The 3D SIC of claim 1, wherein two abutting functional blocks of the array of functional blocks each comprise different sub-particular data processing functions that are commonly used together for a particular data processing function.
 
19. An integrated circuit, comprising: a processing logic die; a non-volatile memory die; a dynamic random-access memory (DRAM) die, wherein the processing logic die is stacked between the non-volatile memory die and the DRAM die to provide at least one data processing function; and a plurality of through silicon vias (TSVs) that interconnect and pass through the processing logic die, the non-volatile memory die, and the DRAM die. 
19. A three-dimensional stacked integrated circuit (3D SIC), comprising: a processing logic die; a 3D XPoint (3DXP) die; a dynamic random-access memory (DRAM) die, wherein the processing logic die is stacked between the 3DXP die and the DRAM die to provide at least one data processing function; and a plurality of through silicon vias (TSVs) that interconnect and pass through the processing logic die, the 3DXP die, and the DRAM die. 
20. An integrated circuit comprising: a non-volatile memory die comprising an array of non-volatile memory partitions; a volatile memory die comprising an array of volatile memory partitions; a processing logic die comprising an array of processing logic partitions, wherein the non-volatile memory die, the volatile memory die, and the processing logic die are stacked, and wherein the processing logic die provides at least one data processing function; a through silicon via (TSV) that connects a respective non-volatile memory partition, a respective processing logic partition, and a respective volatile memory partition in a respective column of the integrated circuit. 
20. A three-dimensional stacked integrated circuit (3D SIC), comprising: a 3D XPoint (3DXP) die comprising an array of non-volatile memory partitions, wherein each partition of the array of non-volatile memory partitions comprises an array of non-volatile memory cells; a volatile memory die comprising an array of volatile memory partitions, wherein each partition of the array of volatile memory partitions comprises an array of volatile memory cells; a processing logic die comprising an array of processing logic partitions, wherein the 3DXP die, the volatile memory die, and the processing logic die are stacked, and wherein the processing logic die provides at least one data processing function; a through silicon via (TSV) that connects a respective non-volatile memory partition, a respective processing logic partition, and a respective volatile memory partition in a respective column of the 3D SIC. 



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Hollis (US Pub. No. 2010/0199017 A1).
Claim 1. Hollis discloses an integrated circuit, comprising: 
-a non-volatile memory die (this limitation would read through figs. 3, 4, 6, 7, as interpreted as, item 16.sub. 1, as RAM ICs, [0011]);
-a volatile memory die (this limitation would read through figs. 3, 4, 6, 7, as interpreted as, item 16.sub. 2, as RAM ICs, [0011], as noted);  
-and a processing logic die, wherein the non-volatile memory die, the volatile memory die, and the processing logic die are stacked to form an array of functional blocks, wherein a first functional block in the array is configured to perform a first data processing function, (this limitation would read through fig. 4, items 16.sub.n, 14, and [0028], wherein is disclosed that the module can be a plurality of memory integrated circuits which are vertically stacked, and which communicate via a bus formed in one embodiment of channels comprising Through-Wafer Interconnects (TWIs).  
In the embodiment of FIG. 4, Hollis appears not to explicitly disclose all the details of the claim, for example “a second functional block in the array is configured to perform a second data processing function that is different from the first data processing function, and wherein each functional block of the array comprises a respective column of the integrated circuit”.
However, in other embodiments (such as embodiment of FIG. 5, [0032]) Hollis discloses that the control channels allow for various control signals to be sent back and forth between the logic IC 14 and the RAM ICs 16.sub.x. Such control signals could comprise the memory-specific control signals discussed earlier (i.e., WE, RAS, CAS, CS, or indicators thereof) or other control signals useful for generally controlling the operation of the module 40'. The nature of the control signals sent on the control channels can generally be dictated by system control circuit blocks 106 and 110 operating in the logic IC 14 and the RAM ICs 16.sub.x respectively.
To form Memory integrated circuit e.g. dynamic RAM integrated circuit, for communication system it would have been obvious to one of ordinary skill in the art at the time of invention to use the switching network in Hollis to enable the DBI codec and instructs the network to couple the DBI I/O to the spare channel if the spare channel is not being used for rerouting.
7.	Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Srinivasan et al. (US 2018/0190353), in view of Hollis (US 2010/0199017).

Claim 19. Srinivasan et al., an integrated circuit, comprising: 
-a processing logic die (such as transistors, registers, or other hardware, as programmable logic devices, [0083]). 
-a non-volatile memory die (item 122, [0030], [0084]); 
-a dynamic random-access memory (DRAM) die, wherein the processing logic die is stacked between the non-volatile memory die and the DRAM die to provide at least one data processing function (this limitation would read through [0090], wherein is disclosed that instructions used to program logic to perform embodiments of the disclosure may be stored within a memory in the system, such as DRAM, cache, flash memory, or other storage).  
 Srinivasan appears to not specifically disclose “and a plurality of through silicon vias (TSVs) that interconnect and pass through the processing logic die, the non-volatile memory die, and the DRAM die”. 
However, Fig 4, [0013] of Hollis, in the same field of endeavor, discloses …… hundreds to thousands of TWIs 83. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Hollis, into the system of Srinivasan in order to provide additional signaling on the bus to provide the DBI channels as taught by Hollis. 

Claim 20. Srinivasan et al., an integrated circuit comprising: 
-a non-volatile memory die comprising an array of non-volatile memory partitions (item 122, [0030], [0084]);  
-a volatile memory die (item 107, [0028]) comprising an array of volatile memory partitions; 
-a processing logic die comprising an array of processing logic partitions, wherein the non-volatile memory die, the volatile memory die, and the processing logic die are stacked, and wherein the processing logic die provides at least one data processing function (this limitation would read through [0083], wherein is disclosed such as transistors, registers, or other hardware, as programmable logic devices). 
Srinivasan appears to not specifically disclose “a through silicon via (TSV) that connects a respective non-volatile memory partition, a respective processing logic partition, and a respective volatile memory partition in a respective column of the integrated circuit”. 
Fig 4, [0013] of Hollis, in the same field of endeavor, discloses …… hundreds to thousands of TWIs 83. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Hollis, into the system of Srinivasan in order to provide additional signaling on the bus to
provide the DBI channels as taught by Hollis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899